DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
 
This Office Action is in response to the amendment filed 03/29/2021. Claims 1-5, 7, 9-14, 18 and 19 are pending. Currently no claims are in condition for allowance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 7, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAJENDRAN et al. (US 2018/0352092) in view of Bruhn (US 7,289,451).
Regarding claim 1, RAJENDRAN discloses an apparatus of a user equipment (UE) (Fig. 4B; UE1 302-1), comprising:
 one or more data storage devices to (the UE with a programmable processor, memory, and circuitry to connect to and communicate over a radio access network and/or with other devices [0027]; the memory configured to store information…[0077]) to store delay budget information (PLC/JMB) pertaining to end-to-end delivery of a real-time transport protocol (RTP) (VoIP session between a first UE and a second UE [Abstract; 0006-0008]. As known in the art, it is inherent that sending Voice over IP requires two protocols: SIP [used for establishing a session] and RTP [after SIP establishes a session, RTP is used for exchanging voice packet]) stream sent from a remote UE to the UE (when establishing a voice session, two or more terminals may perform a codec negotiation to exchange information related to supported multimedia codecs and/or codec modes, jitter buffer management (JBM), and packet loss concealment (PLC) capabilities [0006; Abstract]); and 
one or more processors (Fig. 6; UE 600 includes one or more processors 605) to generate an application layer message including the budget information (end-to-end PLR budget), the application layer message to be transmitted to the remote UE (Fig. 4B; step 432, UE 302-1 may send a session description protocol (SDP) message with the maximum end-to-end PLR that the UE 302-1 can receive for a codec mode and a current PLC/JBM implementation (e.g., six percent). The other UE 302-2 receives the parameter in the SDP message and decides to use a portion of this end-to-end PLR for the uplink to eNB 322-2. The UE 302-2 then responds to UE 302-1 to indicate that UE 302-2 will use 4% or tell UE 302-1 that UE 302-1 has to request the remaining 2% tolerable PLR from local eNB 322-1 [0046]); and 
decode a query message from the remote UE, the query message to request additional delay from the UE during delivery of the real-time RTP stream (step 435, the UE 302-2 sends a message to UE 302-1 to indicate the PLR that UE 302-2 expects to be requested from eNB 302-1, and UE 302-1 then requests the indicated PLR from eNB 322-1, as depicted at step 436 [0047]. Determining at the first UE, maximum end-to-end PLRs that the first UE and the second UE can tolerate for received media base at least in part on negotiated codec configuration and receiving, at the first UE from the second UE, the maximum end-to-end PLE that the second UE can tolerated fro received media given the negotiated coded configuration [0007]). 
Further, RAJENDRAN discloses that JBM capabilities may refer to a target underflow rate or other suitable JBM implementation used to counter jitter in a packet-switched network, e.g., the effective packet loss, jitter induced packet/delay loss statistics experienced over time, location, etc. [0044]. However, RAJENDRAN does not expressly disclose available delay budget.
Bruhn teaches delay trading between communication links. More specifically, Bruhn teaches an available delay budget for a full-duplex communication is distributed between links [Abstract]. For example, when the delay of a transfer of speech from user U1 to user U2 is reduced, the opposite direction will be allowed to use a higher part of the available delay budget [column 7, lines 47-50], Fig, 7 shows a user terminal 20 that comprises means 28 of exchange for delay related information. For instance, the other user terminal could transfer a message that a certain transfer mode having a particular delay is applied. Such information enables the transfer mode control means 26 to select an appropriate delay for the outgoing data [column 11, lines 57-column 12, line 6; column 13, lines 20-54].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify RAJENDRAN with the teaching of Bruhn in order to provide service quality improvements and system capacity gains in systems deploying 

Regarding claim 3 and 9, RAJENDRAN in view of Bruhn discloses all the claim limitations as stated above. Further, RAJENDRAN discloses that the maximum end-to-end error rate and the link-specific error rates are described as PLR percentage [0046; 0051]. RAJENDRAN in view of Bruhn does not expressly discloses a sign of the relative additional delay value, and a Boolean query parameter. However, it is well known that a sign/Boolean has become the basis of modern digital computer logic. Therefore, it would have been obvious to one ordinary skill in the art to use a sign/a Boolean in the system of RAJENDRAN in view of Bruhn in order to provide the basis for analyzing the validity of logical propositions thus simplify the digital/logic circuits. 

Regarding claim 7, RAJENDRAN discloses wherein the one or more processors are further configured to decode a session description protocol (SDP) answer message received from the remote UE, the SDP answer message including an extension map attribute that is associated with a standardized budget query parameter, the standardized budget query parameter configured to indicate that the remote UE supports query with the additional budget request information signaled via application layer messages (Fig. 4B; step 432, UE 302-1 may send a session description protocol (SDP) message with the maximum end-to-end PLR that the UE 302-1 can receive for a codec mode and a current PLC/JBM implementation (e.g., six percent). The other UE 302-2 receives the parameter in the SDP message and decides to use a portion of this end-to-end PLR for the uplink to eNB 322-2. The UE 302-2 then responds to UE 302-1 to indicate that UE 302-2 will use 4% or tell UE 302-1 that UE 302-1 has to request the remaining 2% tolerable PLR from local eNB 322-1 [0046]).  Further, RAJENDRAN discloses that JBM capabilities may refer to a target underflow rate or other suitable JBM implementation used to counter jitter in a packet-switched network, e.g., the effective packet loss, jitter induced packet/delay loss statistics experienced over time, location, etc. [0044]. However, RAJENDRAN does not expressly disclose delay budget.
Bruhn teaches an available delay budget for a full-duplex communication is distributed between links [Abstract]. For example, when the delay of a transfer of speech from user U1 to user U2 is reduced, the opposite direction will be allowed to use a higher part of the available delay budget [column 7, lines 47-50], Fig, 7 shows a user terminal 20 that comprises means 28 of exchange for delay related information. For instance, the other user terminal could transfer a message that a certain transfer mode having a particular delay is applied. Such information enables the transfer mode control means 26 to select an appropriate delay for the outgoing data [column 11, lines 57-column 12, line 6; column 13, lines 20-54].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify RAJENDRAN with the teaching of Bruhn in order to provide service quality improvements and system capacity gains in systems deploying conversational service. The improvements are provided without deteriorating the experienced round-trip delay or the true full-duplex possibilities [column 3, lines 18-23].

Regarding claim 10, RAJENDRAN discloses wherein the one or more processors are further configured to decode a session description protocol (SDP) offer message received from the remote UE (voice signals are sent over a network in packets that may travel different routes to a destination and consequently arrive late, corrupted, or out-of-order… a decoder decodes out-or-order packets…[0041]), the SDP offer message configured to indicate that the 6897482928_1.docx AB2828-US (57437/15100) remote UE supports reception of the budget information via application layer messages (during the SDP offer/answer negotiation, one of the endpoint UE 302-1, 302-2 maybe an offeror device and the other may be an answerer device. Certain SDP attributes may be used in the SDP offer/answer negotiation including a triad for the offeror device that specifies: maximum end-to-end PLR, a proposed uplink PLR; a proposed downlink PLR… [0053; 0057-0058]).  ]). Further, RAJENDRAN discloses that JBM capabilities may refer to a target underflow rate or other suitable JBM implementation used to counter jitter in a packet-switched network, e.g., the effective packet loss, jitter induced packet/delay loss statistics experienced over time, location, etc. [0044]. However, RAJENDRAN does not expressly disclose delay budget.
Bruhn teaches an available delay budget for a full-duplex communication is distributed between links [Abstract]. For example, when the delay of a transfer of speech from user U1 to user U2 is reduced, the opposite direction will be allowed to use a higher part of the available delay budget [column 7, lines 47-50], Fig, 7 shows a user terminal 20 that comprises means 28 of exchange for delay related information. For instance, the other user terminal could transfer a message that a certain transfer mode having a particular delay is applied. Such information enables the transfer mode control means 26 to select an appropriate delay for the outgoing data [column 11, lines 57-column 12, line 6; column 13, lines 20-54].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify RAJENDRAN with the teaching of Bruhn in order to provide service quality improvements and system capacity gains in systems deploying 

Regarding claim 11, RAJENDRAN discloses wherein the one or more processors are further configured to generate a session description protocol (SDP) answer message to be transmitted to the remote UE, the SDP answer message configured to indicate that the UE supports transmission of the budget information via application layer messages (during the SDP offer/answer negotiation, one of the endpoint UE 302-1, 302-2 maybe an offeror device and the other may be an answerer device. Certain SDP attributes may be used in the SDP offer/answer negotiation including a triad for the offeror device that specifies: maximum end-to-end PLR, a proposed uplink PLR; a proposed downlink PLR… [0053; 0057-0058]).  ]). Further, RAJENDRAN discloses that JBM capabilities may refer to a target underflow rate or other suitable JBM implementation used to counter jitter in a packet-switched network, e.g., the effective packet loss, jitter induced packet/delay loss statistics experienced over time, location, etc. [0044]. However, RAJENDRAN does not expressly disclose delay budget.
Bruhn teaches an available delay budget for a full-duplex communication is distributed between links [Abstract]. For example, when the delay of a transfer of speech from user U1 to user U2 is reduced, the opposite direction will be allowed to use a higher part of the available delay budget [column 7, lines 47-50], Fig, 7 shows a user terminal 20 that comprises means 28 of exchange for delay related information. For instance, the other user terminal could transfer a message that a certain transfer mode having a particular delay is applied. Such information 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify RAJENDRAN with the teaching of Bruhn in order to provide service quality improvements and system capacity gains in systems deploying conversational service. The improvements are provided without deteriorating the experienced round-trip delay or the true full-duplex possibilities [column 3, lines 18-23].

Regarding claim 12, RAJENDRAN discloses wherein the one or more processors are further configured to determine the budget information based on an assessment of how much additional delay the UE can tolerate based on end-to-end monitoring of network delay, jitter, packet loss ratio (PLR), and constraints for a jitter buffer manager of the UE (Fig. 4B; step 432, UE 302-1 may send a session description protocol (SDP) message with the maximum end-to-end PLR that the UE 302-1 can receive for a codec mode and a current PLC/JBM implementation (e.g., six percent). The other UE 302-2 receives the parameter in the SDP message and decides to use a portion of this end-to-end PLR for the uplink to eNB 322-2. The UE 302-2 then responds to UE 302-1 to indicate that UE 302-2 will use 4% or tell UE 302-1 that UE 302-1 has to request the remaining 2% tolerable PLR from local eNB 322-1 [0046]). ]). Further, RAJENDRAN discloses that JBM capabilities may refer to a target underflow rate or other suitable JBM implementation used to counter jitter in a packet-switched network, e.g., the effective packet loss, jitter induced packet/delay loss statistics experienced over time, location, etc. [0044]. However, RAJENDRAN does not expressly disclose delay budget.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify RAJENDRAN with the teaching of Bruhn in order to provide service quality improvements and system capacity gains in systems deploying conversational service. The improvements are provided without deteriorating the experienced round-trip delay or the true full-duplex possibilities [column 3, lines 18-23].

Regarding claim 13, RAJENDRAN discloses wherein the one or more processors are further configured to generate, responsive to detections of high end-to-end packet loss and good local radio conditions between the UE and a cellular base station servicing the UE, a request message to be transmitted to an evolved NodeB (eNB) servicing the UE, the request message configured to request that the cellular base station servicing the UE reduce the air interface delay (Fig. 4B; step 432, UE 302-1 may send a session description protocol (SDP) message with the maximum end-to-end PLR that the UE 302-1 can receive for a codec mode and a current PLC/JBM implementation (e.g., six percent). The other UE 302-2 receives the parameter in the SDP message and decides to use a portion of this end-to-end PLR for the uplink to eNB 322-2. The UE 302-2 then responds to UE 302-1 to indicate that UE 302-2 will use 4% or tell UE 302-1 that UE 302-1 has to request the remaining 2% tolerable PLR from local eNB 322-1 [0046]). However, RAJENDRAN does not expressly disclose delay budget.
Bruhn teaches an available delay budget for a full-duplex communication is distributed between links [Abstract]. For example, when the delay of a transfer of speech from user U1 to user U2 is reduced, the opposite direction will be allowed to use a higher part of the available delay budget [column 7, lines 47-50], Fig, 7 shows a user terminal 20 that comprises means 28 of exchange for delay related information. For instance, the other user terminal could transfer a message that a certain transfer mode having a particular delay is applied. Such information enables the transfer mode control means 26 to select an appropriate delay for the outgoing data [column 11, lines 57-column 12, line 6; column 13, lines 20-54].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify RAJENDRAN with the teaching of Bruhn in order to provide service quality improvements and system capacity gains in systems deploying conversational service. The improvements are provided without deteriorating the experienced round-trip delay or the true full-duplex possibilities [column 3, lines 18-23].

Regarding claim 14, RAJENDRAN discloses wherein the delay budget information of the application layer message includes a relative additional delay value configured to indicate an air interface delay reduction achieved responsive to the cellular base station servicing the UE reducing the air interface delay (Fig. 4B; step 432, UE 302-1 may send a session description protocol (SDP) message with the maximum end-to-end PLR that the UE 302-1 can receive for a codec mode and a current PLC/JBM implementation (e.g., six percent). The other UE 302-2 receives the parameter in the SDP message and decides to use a portion of this end-to-end PLR for the uplink to eNB 322-2. The UE 302-2 then responds to UE 302-1 to indicate that UE 302-2 will use 4% or tell UE 302-1 that UE 302-1 has to request the remaining 2% tolerable PLR from local eNB 322-1 [0046]).  


Claims 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAJENDRAN et al. (US 2018/0352092) in view of Bruhn (US 7,289,451) as applied to claim 1 above, and further in view of Kim et al. (2011/0187926).
Regarding claim 2, RAJENDRAN in view of Bruhn discloses all the claim limitations as stated above. Further, RAJENDRAN discloses that the disclosure generally relates to various methods to increase network coverage with respect of VoIP sessions and/or other voice-based multimedia series [0006-0008]. As known in the art, it is inherent that sending Voice over IP requires two protocols: SIP [used for establishing a session] and RTP [after SIP establishes a session, RTP is used for exchanging voice packet]. Fig. 4B; step 432, UE 302-1 may send a session description protocol (SDP) message with the maximum end-to-end PLR that the UE 302-1 can receive for a codec mode and a current PLC/JBM implementation (e.g., six percent). The other UE 302-2 receives the parameter in the SDP message and decides to use a portion of this end-to-end PLR for the uplink to eNB 322-2. The UE 302-2 then responds to UE 302-1 to indicate that UE 302-2 will use 4% or tell UE 302-1 that UE 302-1 has to request the remaining 2% tolerable PLR from local eNB 322-1 [0046]. RAJENDRAN does not expressly disclose the application layer message comprises a RTCP feedback message.

In addition, Kim teaches that RTP is a protocol that is used for real-time transmission of multimedia data. RTCP is a protocol used together with the RTP. The RTCP is used to correct a sampling time stamp between multimedia streams such as audio streams and video streams, and to transmit control information such as quality of service information of a network, for example, information about a delay of a network, a loss rate of a packet, or jitter [0005].
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claim invention to use RTCP message, such as that suggested by Kim, in the system of RAJENDRAN in view of Bruhn in order to correct a sampling time stamp between multimedia streams and to transmit control information such as QoS information of a network [0005; 0007].

Regarding claim 4, RAJENDRAN in view of Bruhn discloses all the claim limitations as stated above, except for the RTP message is an RTP header extension message.
Kim teaches a jitter correction method and a jitter correcting apparatus that can accurately calculate jitter information generated in an actual network by removing inaccuracies from the jitter information, which is a type of QoS information (e.g., delay of a network, a loss rate of a packet, or jitter) obtained through real-time transport protocol (RTP) control protocol (RTCP) and is generated during transmission of a video stream [0003, 0005, 0016]. More specifically, Kim teaches that the RTP packet may include a default header and an extension 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to use an RTP header extension message, such as that suggested by Kim, in the system of RAJENDRAN in view of Bruhn in order to transmit high-quality video between terminals in a real-time multimedia service that develop a technology for analyzing a wireless channel environment and transmitting a high-quality video that is optimized for a network situation [0007].

Regarding claim 5, RAJENDRAN in view of in view of Bruhn and Kim discloses all the claim limitations as stated above. Further, RAJENDRAN discloses that the maximum end-to-end error rate and the link-specific error rates are described as PLR percentage [0046; 0051]. RAJENDRAN in view of Kim does not expressly discloses a sign of the relative additional delay value, and a Boolean query parameter. However, it is well known that a sign/Boolean has become the basis of modern digital computer logic. Therefore, it would have been obvious to one ordinary skill in the art to use a sign/a Boolean in the system of RAJENDRAN in view of Bruhn and Kim in order to provide the basis for analyzing the validity of logical propositions thus simplify the digital/logic circuits. 

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAJENDRAN et al. (US 2018/0352092) in view of Bruhn (US 7,289,451) and Kim et al. (2011/0187926).
Fig. 4B; UE1 302-1), comprising:
 one or more data storage devices to store budget information pertaining to end-to-end delivery of a real-time transport protocol (RTP) (VoIP session between a first UE and a second UE [Abstract; 0006-0008]. As known in the art, sending Voice over IP requires two protocols: SIP [used for establishing a session] and RTP [after SIP establishes a session, RTP is used for exchanging voice packet]) stream from a remote UE to the UE (when establishing a voice session, two or more terminals may perform a codec negotiation to exchange information related to supported multimedia codecs and/or codec modes, jitter buffer management (JBM), and packet loss concealment (PLC) capabilities [0006; Abstract]); and
one or more processors (Fig. 6; UE 600 includes one or more processors 605) to generate a message including the budget information for the remote UE, the message to be transmitted to the remote UE (Fig. 4B; step 432, UE 302-1 may send a session description protocol (SDP) message with the maximum end-to-end PLR that the UE 302-1 can receive for a codec mode and a current PLC/JBM implementation (e.g., six percent). The other UE 302-2 receives the parameter in the SDP message and decides to use a portion of this end-to-end PLR for the uplink to eNB 322-2. The UE 302-2 then responds to UE 302-1 to indicate that UE 302-2 will use 4% or tell UE 302-1 that UE 302-1 has to request the remaining 2% tolerable PLR from local eNB 322-1 [0046]); and
 decode a query message from the remote UE, the query message to request additional delay from the UE during delivery of the real-time RTP stream (step 435, the UE 302-2 sends a message to UE 302-1 to indicate the PLR that UE 302-2 expects to be requested from eNB 302-1, and UE 302-1 then requests the indicated PLR from eNB 322-1, as depicted at step 436 [0047]). 
 Further, RAJENDRAN discloses that JBM capabilities may refer to a target underflow rate or other suitable JBM implementation used to counter jitter in a packet-switched network, e.g., the effective packet loss, jitter induced packet/delay loss statistics experienced over time, location, etc. [0044]. However, RAJENDRAN does not expressly disclose available delay budget.
Bruhn teaches delay trading between communication links. More specifically, Bruhn teaches an available delay budget for a full-duplex communication is distributed between links [Abstract]. For example, when the delay of a transfer of speech from user U1 to user U2 is reduced, the opposite direction will be allowed to use a higher part of the available delay budget [column 7, lines 47-50], Fig, 7 shows a user terminal 20 that comprises means 28 of exchange for delay related information. For instance, the other user terminal could transfer a message that a certain transfer mode having a particular delay is applied. Such information enables the transfer mode control means 26 to select an appropriate delay for the outgoing data [column 11, lines 57-column 12, line 6; column 13, lines 20-54].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify RAJENDRAN with the teaching of Bruhn in order to provide service quality improvements and system capacity gains in systems deploying conversational service. The improvements are provided without deteriorating the experienced round-trip delay or the true full-duplex possibilities [column 3, lines 18-23].
In addition, Bruhn teaches that a more universal but more demanding is to exchange side information between the communication ends about the presently used coding delay at each end 
However, RAJENDRAN in view of Bruhn does not expressly discloses that the message is an RTP header extension message.
	Kim teaches a jitter correction method and a jitter correcting apparatus that can accurately calculate jitter information generated in an actual network by removing inaccuracies from the jitter information, which is a type of QoS information (e.g., delay of a network, a loss rate of a packet, or jitter) obtained through real-time transport protocol (RTP) control protocol (RTCP) and is generated during transmission of a video stream [0003, 0005, 0016]. More specifically, Kim teaches that the RTP packet may include a default header and an extension header [0013]. For example, Fig. 4 shows a transmitting device 410 generates an RTP packet (may include an extension header) including a time stamp and a transfer time and transmits the packet to a receiving device 420 [0055; 0063].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to use an RTP header extension message, such as that suggested by Kim, in the system of RAJENDRAN in view of Bruhn in order to transmit high-quality video between terminals in a real-time multimedia service that develop a technology for analyzing a wireless channel environment and transmitting a high-quality video that is optimized for a network situation [0007].

Regarding claim 19, RAJENDRAN in view of Bruhn and Kim disclose all the claim limitations as stated above. Further, RAJENDRAN discloses that the maximum end-to-end error rate and the link-specific error rates are described as PLR percentage [0046; 0051]. 

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 9-14, 18 and 19 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091.  The examiner can normally be reached on Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SABA . TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        April 9, 2021